Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Rejections
The 112 rejection to claim 5 was overcome due to amendments.  The 112 rejections to claims 6-9 have been removed due to interpreting “significance” as a name modifier to “probability” and not a relative term.

Drawings
The drawings are objected to because of the following informalities.
The view numbers must be larger than the numbers used for reference characters.  See 37 C.F.R. 1.84(u)(2).  While some drawings in the replacement set corrected this issue, Figures 1, 4, and 7 did not.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation in the independent claims of “comparing a probability distribution between the first sample data set and the second sample data set” is not disclose in the original disclosure.  As Applicant points out on page 10 of Remarks, the specification discloses calculating a similarity between the first probability distribution and the second probability distribution, but not comparing a single probability distribution between data sets.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation, “comparing a probability distribution between the first sample data set and the second sample data set” is indefinite.  It is unclear how to compare a single probability distribution between the first sample data set and the second sample data set.  This limitation is interpreted as mapped below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laptev, AnoGen: Deep Anomaly Generator, in view of Banerjee et al. (hereinafter Banerjee), U.S. Patent Application Publication 2021/0073669.
Regarding Claim 1, Laptev discloses the method comprising: 
calculating a first probability distribution [“the distribution” pg. 1, col. 2, lines 14-15] and a first sample statistical amount [“parameterized by the mean and the variance” pg. 2, col. 1, line 40] for a first sample data set by using the first sample data set [“of the time-series” pg. 1, col. 2, lines 14-15]; 
training a pseudo anomaly generation model [“AnoGen” pg. 1, col. 2, line 13; “a trained variational auto-encoder” Abstract] that learns a second probability distribution [“time-series with anomalies” pg. 1, col. 2, line 16; Note: the altered time series has an altered distribution.] and a second sample statistical amount [“parameterized by the mean and the variance” pg. 2, col. 1, line 40] for a second sample data set [“time-series” pg. 1, col. 2, line 16], using a result of comparing a probability distribution between the first sample data set and the second sample data set [“AnoGen learns the time-series normal and abnormal distributions using the variational autoencoder” pg. 2, col. 2, lines 7-8; Note: As best as can be determine from the limitation, the use of the two distributions for each of the data sets is used by the model for training.]; and 
generating a training data set based on the pseudo anomaly generation model [“use AnoGen to generate training data” pg. 3, col. 1, lines 6-7].
However, Laptev fails to explicitly disclose a non-transitory computer readable medium storing a computer program, wherein the computer program comprises 
 Banerjee discloses a non-transitory computer readable medium storing a computer program, wherein the computer program comprises instructions for causing one or more processors of a computing device to perform a method for data processing [“software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as a processor in a computer system or other system” ¶75].
It would have been obvious to one having ordinary skill in the art, having the teachings of Laptev and Banerjee before him before the effective filing date of the claimed invention, to modify method of Laptev to incorporate CRM of Banerjee.
Given the advantage of providing the method on a medium for distribution, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Laptev and Banerjee disclose the non-transitory computer readable medium of claim 1.  Laptev further discloses wherein the first sample data set and the second sample data set are vectors or scalars for homogenous data [“time-series data” §4 line 1].

Regarding Claim 6, Laptev and Banerjee disclose the non-transitory computer readable medium of claim 1.  Laptev further discloses wherein the training of the pseudo anomaly generation model includes: 

determining the candidate sample statistical amount as the second sample statistical amount based on a significance probability of at least one data value of data values included in the candidate sample statistical amount [“parameterized by the mean and the variance” pg. 2, col. 1, line 40].

Regarding Claim 7, Laptev and Banerjee disclose the non-transitory computer readable medium of claim 6.  Laptev further discloses wherein the candidate sample statistical amount is determined based on extracted noise [“process behaves in an unusual way, it creates outliers” §1, para. 2, line 2] and the first sample statistical amount [“parameterized by the mean and the variance” pg. 2, col. 1, line 40].

Regarding Claim 8, Laptev and Banerjee disclose the non-transitory computer readable medium of claim 7.  Laptev further discloses wherein the noise is extracted from a normal distribution [“we sample z from a normal distribution parametrized by the mean and the variance.” pg. 2, col. 1, lines 39-40].

Regarding Claim 9, Laptev and Banerjee disclose the non-transitory computer readable medium of claim 6.  Laptev further discloses wherein the determining of the second sample statistical amount includes determining the candidate sample statistical amount as the second sample statistical amount when the significance probability of a first data value included in the candidate sample statistical amount exceeds a preset 

Regarding Claim 10, Laptev and Banerjee disclose the non-transitory computer readable medium of claim 1.  Laptev further discloses wherein the first sample data set and the training data set include time-series data [“time-series data” §4 line 1].
However, Laptev fails to explicitly disclose the pseudo anomaly generation model is a neural network that can process the time series data.
Banerjee discloses the pseudo anomaly generation model is a neural network that can process the time series data [“train a desired machine learning model (e.g., a neural network, Bayesian network, sparse machine vector, decision tree, etc.).” ¶11].
It would have been obvious to one having ordinary skill in the art, having the teachings of Laptev and Banerjee before him before the effective filing date of the claimed invention, to modify method of Laptev to incorporate a neural network as the model of Banerjee.
Given the advantage of utilizing a well-known, reliable, and accurate learning model, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 11, Laptev and Banerjee disclose the non-transitory computer readable medium of claim 1.  Laptev further discloses the method further comprising: performing the evaluation for the training data set [“we use AnoGen to generate training data for an Anomaly Detection model. For simplicity, we abstract the machine learning 

Regarding Claim 12, Laptev and Banerjee disclose the non-transitory computer readable medium of claim 11.  Laptev further discloses wherein the performing of the evaluation for the training data set includes: 
generating a data subset for the training data set [“AnoGen to generate training data for an Anomaly Detection model” pg. 3, col. 1, lines 6-7], 
inputting each of the data included in the data subset into the anomaly classification model and mapping the input data to a resolution space [“the machine learning model used for Anomaly Detection as a simple binary classier that for every time-step t outputs if a given point is 1, 0 indicating anomaly or benign point respectively.” pg. 3, col. 2, lines 8-11], and 
calculating suitability of the training data set based on the data included in the data subset and a classification reference of the anomaly classification model [“metrics precision and recall indicate the performance of the Anomaly Detection model trained using the baseline and using the AnoGen methods” pg. 3, col. 1, lines 18-20].

Regarding Claim 13, Laptev and Banerjee disclose the non-transitory computer readable medium of claim 12.   Laptev further discloses wherein the suitability is based on at least one of: a distance of each of the data included in the training data set from the classification reference, a ratio of anomalous data of the training data set, density of 

Regarding Claim 14, Laptev and Banerjee disclose the non-transitory computer readable medium of claim 12.  Laptev further discloses wherein the suitability is a reciprocal of at least one of: a distance of each of the data included in the training data set from the classification reference, a ratio of anomalous data of the training data set, density of the data included in the training data set, or a dispersion of a distance of each of the data included in the training data set from the classification reference [“metrics precision and recall indicate the performance of the Anomaly Detection model trained using the baseline and using the AnoGen methods” pg. 3, col. 1, lines 18-20; Table I; Note: Using a reciprocal is nonfunctional descriptive language as it does not change the functionality of the suitability metric measurement.].

Claim 15 is rejected on the same ground as claim 1.  Laptev further discloses a processor and a memory [“computing hardware” §1 line 1.].
Claim 16 is rejected on the same ground as claim 1.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laptev and Banerjee further in view of Szanto et al. (hereinafter Szanto), U.S. Patent Application Publication 2020/0286002.

However, Laptev fails to explicitly disclose wherein the training of the pseudo anomaly generation model includes: 
calculating an inter-distribution similarity between the first probability distribution and the second probability distribution, and 
determining whether to additionally perform the training of the pseudo anomaly generation model based on the inter-distribution similarity.
Szanto discloses wherein the training of the pseudo anomaly generation model includes: 
calculating an inter-distribution similarity between the first probability distribution and the second probability distribution [“Kullback-Leibler divergence between the distribution of predictions” ¶33], and 
determining whether to additionally perform the training of the pseudo anomaly generation model [“retraining” ¶33] based on the inter-distribution similarity [“is above a specified threshold” ¶33].
It would have been obvious to one having ordinary skill in the art, having the teachings of Laptev, Banerjee, and Szanto before him before the effective filing date of the claimed invention, to modify the combination to incorporate similarity or dissimilarity between the two probability distributions to determine if further training is required of Szanto.


Regarding Claim 4, Laptev, Banerjee, and Szanto disclose the non-transitory computer readable medium of claim 3.
However, Laptev fails to explicitly disclose wherein the determining of whether to additionally perform the training of the pseudo anomaly generation model based on the inter-distribution similarity includes determining to additionally perform the training of the pseudo anomaly generation model when the inter-distribution similarity is equal to or less than a preset first reference.
Szanto discloses wherein the determining of whether to additionally perform the training of the pseudo anomaly generation model based on the inter-distribution similarity includes determining to additionally perform the training of the pseudo anomaly generation model when the inter-distribution similarity is equal to or less than a preset first reference [“is above a specified threshold” ¶33].
It would have been obvious to one having ordinary skill in the art, having the teachings of Laptev, Banerjee, and Szanto before him before the effective filing date of the claimed invention, to modify the combination to incorporate similarity or dissimilarity between the two probability distributions to determine if further training is required of Szanto.


Regarding Claim 5, Laptev, Banerjee, and Szanto disclose the non-transitory computer readable medium of claim 3.  Laptev further discloses the method further comprising: determining a sample statistical amount of a probability distribution derived from the pseudo anomaly generation model for which training is terminated as the second sample statistical amount [“parameterized by the mean and the variance” pg. 2, col. 1, line 40].
However, Laptev fails to explicitly disclose determining to terminate the training of the pseudo anomaly generation model when the inter-distribution similarity is equal to or more than the preset first reference.
Szanto discloses determining to terminate the training of the pseudo anomaly generation model when the inter-distribution similarity is equal to or more than the preset first reference [“is above a specified threshold” ¶33].
It would have been obvious to one having ordinary skill in the art, having the teachings of Laptev, Banerjee, and Szanto before him before the effective filing date of the claimed invention, to modify the combination to incorporate similarity or dissimilarity between the two probability distributions to determine if further training is required of Szanto.


Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Regarding the 35 U.S.C. 103 rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the cited prior art 
Applicant arguments are narrower than the claim language.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, Applicant argues the similarity between two probability distributions, however the claim language does not mirror these arguments.  Instead it recites, “comparing a probability distribution between the first sample data set and the second sample data set.”
Additionally, Applicant argues that the cited references Banerjee and Szanto are not prior art because their publication dates are after the priority date of the instant application.  Applicant is reminded that the following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Accordingly, the basis for the 35 U.S.C. 103 rejection is on AIA  102(a)(2), not AIA  102(a)(1).  Whereas, In accordance with AIA  102(a)(2): 102(a)(2) for a U.S. patent, U.S. patent application publication (PGPub), or WIPO published PCT (international) application, as of the date its subject matter was effectively filed.  Therefore, the references qualify under AIA  102(a)(2) and form the basis of the 103 rejection.
For at least these reasons, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Tsou et al (U.S. Patent Application Publication 2019/0213446) discloses in [0051] In FIG. 4, a simplified block diagram 400 is shown illustrating the flow of example anomaly data generation from a training data 305 (e.g., corresponding to 310 from FIG. 3). Here the training data 305 may be regarded as uniformly normal data, allowing the training data 305 to be utilized by an existing anomaly detection model or probability distribution to determine whether other data values or vectors (e.g., "sample data" 410) constitute an anomaly or not. For example, a multivariate normal distribution may be utilized, first by fitting the training data set to such a distribution and then deriving a probability density function based on the distribution. Other data distributions or anomaly detection models (e.g., 405) may be applied in other examples. A probability density function or anomaly detection model 405 may then be applied to sampled data 410 to determine 425 whether or not the sample is an outlier or not (e.g., according to a given threshold). Any and all data determined to deviate from the distribution of normal data can then be kept 415 as anomaly data to be used in training of anomaly detection models (with any non-anomalous data being discarded 420), among other examples.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123